Citation Nr: 0116513	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and F.M.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from July 1949 to November 1952 
in the U.S. Army and from November 1953 to February 1961 in 
the U.S. Air Force.  The veteran died in August 1988 and the 
appellant is his surviving spouse.

The death certificate shows that the veteran died of cancer 
of the larynx with a wound infection contributing to death 
but not related to the cause of death.  The certificate shows 
that an autopsy was not conducted.  The appellant contends 
the veteran was exposed to radiation while serving in the 
Armed Forces in Japan and that exposure to radiation caused 
the cancer that resulted in his death.  The veteran's DD Form 
214 shows that he received the Army Occupation Medal.  

In a rating decision in February 1989, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO noted that carcinoma of the larynx 
was not a radiogenic disease as defined by regulations in 
effect at that time.  In addition, cancer of the larynx was 
not shown in service or during the presumptive period 
following service.  The RO also noted that medical records 
did not show that the veteran's service-connected 
disabilities contributed to his death in any manner.  The 
appellant disagreed with the decision and initiated an 
appeal.  The RO issued a statement of the case in May 1989.  
The appellant did not perfect the appeal and the decision 
became final.  38 C.F.R. § 20.1103 (2000).  

In December 1991, National Personnel Records Center (NPRC) 
wrote to a Member of Congress in response to an inquiry made 
on the appellant's behalf.  NPRC wrote that the veteran's 
Army and Air Force personnel and available medical records, 
copies of which were enclosed, did not contain information 
concerning exposure to radiation.  It was suggested that the 
appellant contact the Defense Nuclear Agency for further 
information.

The appellant was notified in December 1992 that she was not 
eligible for a readjudication of her ionizing radiation claim 
pursuant to the Court's March 1992 order in National 
Association of Radiation Survivors v. Derwinski, a class-
action lawsuit filed in the U.S. District Court for the 
Northern District of California.  The reason was that on or 
after November 18, 1988, she filed a notice of disagreement 
with the decision in her original radiation claim which 
resulted in her being ineligible. 

The appellant was notified in July 1995 that 38 C.F.R. 
§ 3.311 was amended to implement the decision by the U. S. 
Court of Appeals for the Federal Circuit in Combee v. Brown , 
34 F. 3d 1039 (Fed. Cir. 1994) and P. L. 103-446, Veterans 
Benefit Improvement Act of 1994 providing that the regulatory 
list of radiogenic disease was no longer an exclusive list of 
conditions which may be considered service-connected solely 
on the basis of exposure to ionizing radiation.  Claimants 
who based their claims on conditions not on that regulatory 
list had an opportunity to establish service connection by 
demonstrating that the conditions were radiogenic diseases.  
The appellant was notified that to have reconsideration of 
the claim, competent scientific or medical evidence had to be 
cited or submitted showing that the claimed condition was 
induced by radiation exposure.

In May 1999 the appellant requested the reopening of her 
claim for widow's DIC benefits and submitted a copy of a 
letter from Robert M. Byers, M.D.  However, Dr. Byers 
referred to the veteran having serviced in Japan during World 
War II, which is not accurate.  The appellant contends that 
the veteran's fatal cancer of the larynx was due to his 
exposure to radiation in Japan after the bombs were dropped.  

The RO denied the claim in February 2000 and determined that 
new and material evidence adequate to reopen the claim for 
service connection for the cause of death had not been 
submitted.  In addition, the RO determined that basic 
entitlement under 38 U.S.C.A. § 1318 was not established.  
The appellant has appealed both issues; however, a statement 
of the case has not been issued on her claim of entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.

The RO has styled the issue as whether new and material 
evidence has been submitted to reopen a claim of service 
connection for the cause of the veteran's death.  The Board 
notes, however, that the Secretary published a final rule, 
effective September 24, 1998, amending section 3.311 to add 
"any other cancer" to the list of radiogenic diseases.  In 
view of the liberalizing nature of the regulatory change 
which in effect created a new basis of entitlement, the 
appellant's claim for service connection for the cause of the 
veteran's death due to cancer of the larynx, based on 
exposure to ionizing radiation, should be reviewed on a de 
novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The Board has restyled 
the issue to reflect the intent of the regulatory change.

The appellant's claim, in essence, is that the veteran 
developed cancer of the larynx as a result of exposure to 
ionizing radiation while serving in Japan as part of the Army 
Occupation Force.  In addition, in July 1957, when the 
veteran was seen for evaluation of hearing loss, the examiner 
noted that the veteran's military history revealed that he 
spent approximately three years in the Army working in radar 
installations.  There also is reference in his service 
records to his having been a radar operator among other 
military specialties.  

Section 3.311(a)(1) of title 38 of the Code of Federal 
Regulations states that (1) in all cases in which it is 
established that a radiogenic disease first became manifest 
after service and after any applicable presumptive period, 
and (2) it is contended that the disease resulted from 
exposure to ionizing radiation in service, an estimate will 
be made as to the size and nature of the radiation dose or 
doses.  The veteran's cancer of the larynx is now included as 
a radiogenic disease under section 3.311(b)(2).

Section 3.311(a)(2) further provides that dose information 
for nuclear weapons test participants and the members of the 
occupation forces of Hiroshima and Nagasaki prior to July 
1946 is to be obtained from the Defense Nuclear Agency (DNA, 
now known as the Defense Threat Reduction Agency (DTRA)).  In 
all other claims, a dose estimate is to be made by the VA 
Under Secretary for Health, after all available information 
concerning exposure is obtained by the RO.

The RO is responsible for completing the development provided 
under 38 C.F.R. § 3.311(a)(2)(iii) as the claimed exposure 
for the veteran was not based upon atmospheric test 
participation or the occupation of Hiroshima or Nagasaki 
prior to July 1946.  The RO has the responsibility to obtain 
information that could assist in the preparation of a dose 
estimate for the veteran.  Thereafter, all information which 
could relate to the amount of any radiation exposure the 
veteran may have received should be submitted to the Under 
Secretary for Health for the preparation of a dose assessment 
in accordance with section 3.311(a)(2)(iii).  Then, further 
development set forth under § 3.311(c) should be completed.  
The circumstances of the veteran's claimed exposure are such 
that complete exposure information might not be found solely 
in a DD Form 1141.

The Board must observe that § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the appellant's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim must be referred to the Under Secretary for Health as 
provided in the regulation.  It must also be noted that the 
Board is bound by the regulations.  38 C.F.R. § 19.5.

The requirements regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information. 

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, in light of the development required under 38 
C.F.R. § 3.311 and mandated by the Veterans Claims Assistance 
Act of 2000, this case is REMANDED for the following 
development:

1. The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  It is the 
RO's responsibility to ensure that all 
appropriate development is undertaken in this 
case. 

2.  The RO should issue a statement of the case 
of the issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318. 

3.  The RO should request copies of records 
maintained regarding the veteran's occupational 
exposure to ionizing radiation, if any, as 
noted in 38 C.F.R. § 3.311(a)(2)(iii).  All 
attempts to obtain such records through 
official channels should be documented in the 
claims folder.  

4.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all likely 
sources of any information of the veteran's 
claimed exposure to radiation have been 
contacted.  If the RO determines that such 
development has been accomplished, the records 
that have been obtained should be referred to 
the Under Secretary for Health for the 
preparation of a dose estimate, which may 
include a determination of no exposure.  If it 
is determined that the veteran was exposed to 
ionizing radiation, as claimed, the issue 
should be further developed under 38 C.F.R. § 
3.311(c) as provided under § 3.311(b)(i).

In the review of the claim under 38 C.F.R. § 
3.311(c) (ii), any opinion from the VA Under 
Secretary for Benefits, or designee of the VA 
Under Secretary for Benefits, of no reasonable 
possibility that cancer of the larynx was 
caused by in-service exposure, if so concluded, 
must be thoroughly explained and with adequate 
rationale for any conclusion or conclusions 
reached.  In accordance with the guidance in 
Stone v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss each of 
the 38 C.F.R. § 3.311(e) factors but it must be 
more than a cursory explanation and a mere 
restatement of any opinion obtained from the 
office of the VA Under Secretary for Health.

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

6.  Thereafter, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  In 
particular, the RO should review any required 
opinions to ensure that they are responsive to 
and in complete compliance with the directives 
of this remand and the VCAA and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should readjudicate this 
claim de novo with consideration of all 
evidence of record.  If the benefit sought on 
appeal remains denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

